Citation Nr: 1136952	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for recurrent epistaxis (nosebleeds).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to July 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of August 2007 of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was sound upon entry into service.  

2.  Nosebleeds were reported at the time of service separation.  

3.  A current diagnosis of recurrent nosebleeds has been shown.


CONCLUSION OF LAW

Recurrent epistaxis (nosebleeds) was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also relevant to this analysis, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

In considering the effect of § 1111 on claims for service-connected disability, the Federal Circuit Court has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In an April 1990 Report of Medical History, done at the time of the Veteran's entrance to the ROTC program, he reported ear, nose and throat trouble but the physician clarified that the issue was occasional head colds.  A periodic ROTC examination in June 1991 noted that his nose and sinuses were normal.  In the accompanying Report of Medical History, he denied any ear, nose or throat trouble.  A February 1993 entrance examination for active duty noted no findings regarding the Veteran's nose or respiratory systems.  

Service treatment records do not reflect any complaints of, treatment for, or a diagnosis related to nosebleeds.  However, in a May 2006 Report of Medical History, done at the time of the Veteran's separation from service, he reported frequent nose bleeds over the last six months.  In a Report of Medical History dated that same month, he also reported frequent nose bleeds.  A separation physical examination dated that same month noted that his nose and sinuses were normal.  

The Veteran filed the current claim within months of discharge.  VA treatment records show continued treatment for recurrent epistaxis of the nose.  In a June 2007 VA examination, he was diagnosed with recurrent epistaxis of the nose.  He underwent a cauterization that same month.

The Veteran was afforded a VA examination in September 2008.  After a physical examination and review of the claim file, the examiner diagnosed nasal septal deviation and history of epistaxis.  He opined that the most likely etiology of the Veteran's history of epistaxis related to his markedly deviated nasal septum.  He further stated that although he was unable to locate any active bleeding points, it was very common to have exposed surfaces from deviation of the nasal septum.  

Regarding the deviated nasal septum, he stated that the Veteran did not provide a history of nasal trauma so his deviation of the nasal septum was less likely than not occurred on active duty.  He reasoned that it would be unusual for a deviation of the nasal septum to occur spontaneously after approximately 18 years of age without a history of nasal trauma or fractured nose incurred while on active duty.  Therefore, it was his opinion that it was less likely than not that the nasal deviation might be related to service.

While this opinion suggests that the Veteran's deviated septum pre-existed service and was the underlying cause of the nosebleeds, it does not rise to the level of clear and unmistakable evidence of pre-existence.  The word "unmistakable" has been found to mean that an item cannot be misinterpreted and misunderstood; it is "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It has been described as a "formidable burden" (Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) and as an "onerous" standard (Laposky v. Brown, 4 Vet. App. 331 (1994)).  

In this case, the examiner noted only that it would be "unusual" to incur a deviated septum prior to the age of 18, not that it would unmistakably never occur.  This finding, coupled with no history of nosebleeds or a deviated septum at the time of the service entrance examination, leads to the conclusion that the Veteran was sound at the time he entered service.

As noted above, service connection is warranted for chronic diseases shown in service, or non-chronic diseases noted in service with continuity of symptoms, or by medical nexus.  Having found that the Veteran was sound at entrance, the Board emphasizes that he was diagnosed with nosebleeds while on active duty, filed a claim within months of discharge, and was found to have recurrent nosebleeds at the time of the VA examination.  Given the essentially on-going symptomatology from service to the present, the Board finds that service connection is warranted.


ORDER

Service connection for recurrent epistaxis (nosebleeds) is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


